           Case 2:20-cv-00571-GMN-NJK Document 34 Filed 01/22/21 Page 1 of 1




 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
     SCOTT BEHRENDS, et al.,
 7                                                         Case No.: 2:20-cv-00571-GMN-NJK
            Plaintiffs,
 8                                                                        ORDER
     v.
 9                                                                    [Docket No. 30]
     JAKE ALEXANDER TAGGART, et al.,
10
            Defendants.
11
12         Pending before the Court is Plaintiffs’ motion to amend their complaint. Docket No. 30.
13 On January 21, 2021, the parties filed a notice advising the Court that all claims in this case have
14 been settled.
15         Accordingly, Plaintiffs’ motion to amend their answer, Docket No. 30, is hereby DENIED
16 without prejudice. Further, the parties shall file a stipulation of dismissal no later than March 23,
17 2021.
18         IT IS SO ORDERED.
19         Dated: January 22, 2021
20                                                               ______________________________
                                                                 Nancy J. Koppe
21                                                               United States Magistrate Judge
22
23
24
25
26
27
28

                                                     1
